       Case 4:20-cv-08619-YGR Document 51 Filed 07/27/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                           NORTHERN DISTRICT OF CALIFORNIA

10                                    OAKLAND DIVISION

11

12 SIEARA FARR, individually and on behalf of     CASE NO. 4:20-cv-08619-YGR
   all others similarly situated,
13                                                [PROPOSED] ORDER GRANTING
                   Plaintiff,                     PLAINTIFF SIEARA FARR’S MOTION
14                                                FOR LEAVE TO FILE MOTION FOR
   vs.                                            RECONSIDERATION OF ORDER
15                                                DENYING CLASS CERTIFICATION
   ACIMA CREDIT, LLC, a Utah limited
16 liability company; and DOES 1-50, inclusive,   N.D. Cal. Civil Local Rule 7-9

17                Defendants.                     Date:    N/A
                                                  Time:    N/A
18                                                Ctrm.:   1 (4th Floor)
                                                  Judge:   Hon. Yvonne Gonzalez Rogers
19

20

21

22

23

24

25

26
27

28

     [PROPOSED] ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO          Case No. 4:20-cv-08619-YGR
     FILE MOTION FOR RECONSIDERATION
         Case 4:20-cv-08619-YGR Document 51 Filed 07/27/21 Page 2 of 2




 1              Presently before the Court is the Motion for Leave to File a Motion for Reconsideration of

 2 Order Denying Class Certification (Dkt. No. 48) (“Motion”), filed by plaintiff Sieara Farr

 3 (“Plaintiff”).

 4              Pursuant to Northern District Local Rule 7-9, the Court finds that the interests of justice

 5 weigh in favor of granting Plaintiff leave to file a motion for reconsideration of the Order Granting

 6 Motion For Order Denying Class Certification (Dkt. No. 44). Plaintiff shall file the motion for

 7 reconsideration on or before August 10, 2021 on 35 days’ notice.

 8              IT IS SO ORDERED.
           July 27, 2021
 9 Dated:___________________

10
                                                        HON. YVONNE GONZALEZ ROGERS
11
                                                      UNITED STATES DISTRICT COURT JUDGE
12
     952158.1
13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                         1
     [PROPOSED] ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO                   Case No. 4:20-cv-08619-YGR
     FILE MOTION FOR RECONSIDERATION
